Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed August 3, 2021 have been entered. Accordingly, claims 1-14 and 17-22 are currently pending and have been examined. Claims 15-16 are withdrawn. The previous drawing objections have been withdrawn. The previous 112 rejections have been withdrawn due to applicant’s amendment. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by E-Spares (Universal Vacuum Cleaner 32mm Upholstery Tool).
Regarding claim 1, E-Spares discloses: an upholstery tool (see annotated figure below) comprising: a body (see Detail A in the annotated figure below) including a dirty air inlet (see Detail B in the annotated figure below) in a tool surface (see Detail C in the annotated figure below) which faces a surface to be cleaned in use, wherein the tool surface includes a forward edge (see Detail D in the annotated figure below), a rearward edge (see Detail E in the annotated figure below), a left edge (see Detail F in the annotated figure below) and a right edge (see Detail G in the annotated figure below), and the dirty air inlet includes: a first inlet section (see Detail H in the annotated figure below) which extends across the surface and terminates in peripheral bleed air inlets in the left and right edges (see annotated figure below Detail H extends across the surface of the device and terminates in the peripheral bleed air inlets (Detail J) in the left and right edges (Details F and G)); a second inlet section (see Detail I in the annotated figure below) which extends across the surface and terminates in peripheral bleed air inlets in the left and right edges (see annotated figure below Detail I extends across the surface of the device and terminates in the peripheral bleed air inlets (Detail J) in the left and right edges (Details F and G)); and a third inlet section (see Detail K in the annotated figure below) which fluidly connects the first and second inlet sections (see annotated figure below Detail K is in fluidly connected to Detail H and I (first and second inlet sections)); and an outlet (see Detail L in the annotated figure below) for fluidly connected to the dirty air inlet (see under “Description” the prior art states that upholstery tool is used on “vacuum cleaners” and Detail L shows on outlet that connects to the vacuum thus being in fluid communication with the source of suction fluidly connected to Detail B (dirty air inlet)).

    PNG
    media_image1.png
    559
    664
    media_image1.png
    Greyscale

Regarding claim 2, E-Spares discloses: an upholstery tool according to claim 1, wherein the tool surface includes: a forward portion (see Detail M in the annotated figure below) positioned forwardly of the dirty air inlet to define a part of the first inlet section (see annotated figure below Detail M is positioned forwardly of Detail B (dirty air inlet) thus defining a part of the first inlet section); and a rearward portion (see Detail N in the annotated figure below) positioned rearwardly of the dirty air inlet to define a part of second inlet section (see annotated figure below Detail N is positioned forwardly of Detail B (dirty air inlet) thus defining a part of the second inlet section).

    PNG
    media_image2.png
    559
    664
    media_image2.png
    Greyscale

Regarding claim 3, E-Spares discloses: an upholstery tool according to claim 2 wherein the tool surface includes: first and second side portions (see Detail O and P in the annotated figure below) positioned between the forward and rearward portions to define respective parts of the first and second inlet sections (see annotated figure below Detail O and P are positioned between the forward and rearward portions (Detail M and N) thus defining a part of the first and second inlet section).
 
    PNG
    media_image3.png
    494
    672
    media_image3.png
    Greyscale

Regarding claim 4, E-Spares discloses: an upholstery tool according to claim 3, wherein the first and second side portions define respective parts of the third inlet section (see annotated figure above showing Details O and P define respective parts of the third inlet section (Detail K)).
Regarding claim 5, E-Spares discloses: an upholstery tool according to claim 3, wherein the first and second side portions are positioned generally midway between the forward and rearward portions (see annotated figure above having the first and second side portions (Detail O and P) are positioned generally midway between the forward and rearward portions (Detail M and N)).
Regarding claim 7, E-Spares discloses: an upholstery tool according to claim 3, wherein the first and second side portions are generally planar (see annotated figure above having the first and second side portions (Detail O and P) as generally planar).
Regarding claim 11, E-Spares discloses: an upholstery tool according to claim 1, wherein the first inlet section is substantially linear (see annotated figure above Detail H (first inlet section) being substantially linear).
Regarding claim 12, E-Spares discloses: an upholstery tool according to claim 1, wherein the second inlet section is substantially linear (see annotated figure above Detail I (second inlet section) being substantially linear).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, 13-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over E-Spares (Universal Vacuum Cleaner 32mm Upholstery Tool).
Regarding claim 6, E-Spares discloses all the limitations as stated above in the rejections of claims 1-2, but appears to be silent wherein at least one or both of the forward and rearward portions are generally curved.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein at least one or both of the forward and rearward portions are generally curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 8, E-Spares discloses: an upholstery tool according to claim 2 wherein a forward edge (see Detail Q in the annotated figure below) of the forward portion, but appears to be silent that the forward portion is curved.

    PNG
    media_image4.png
    494
    672
    media_image4.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein a leading edge of the forward portions is curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 9, E-Spares discloses: an upholstery tool according to claim 2 wherein a rearward edge (see Detail R in the annotated figure below) of the rearward portion, but appears to be silent that the forward portion is curved.

    PNG
    media_image5.png
    494
    672
    media_image5.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein a rearward edge of the rearward portions is curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 10, E-Spares discloses all the limitations as stated above in the rejections of claim 1, but appears to be silent wherein the first and second inlet sections each have a greater surface area than the third inlet section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the first and second inlet sections each have a greater surface area than the third inlet section, since such modification would involve a mere change in the size of the component. The motivation for doing so would be to increase the surface area of both inlets in order to allow the device to cover more area of the surface to be cleaned thus allowing the device to collect more debris during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 13, E-Spares discloses all the limitations as stated above in the rejections of claim 1, but appears to be silent wherein the first inlet section has a substantially uniform depth.
However, the applicant fails to provide any criticality in having the specific depth provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the uniform depth of the first inlet section since such modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. The motivation for doing so would be to have the first inlet section has a substantially uniform depth in order to uniformly collect debris of the surface to be cleaned during operations. See MPEP 2144.04 (IV)(A))
Regarding claim 14, E-Spares discloses all the limitations as stated above in the rejections of claim 1, but appears to be silent wherein the second inlet section has a substantially uniform depth.
However, the applicant fails to provide any criticality in having the specific depth provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the uniform depth of the second inlet section since such modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. The motivation for doing so would be to have the second inlet section has a substantially uniform depth in order to uniformly collect debris of the surface to be cleaned during operations. See MPEP 2144.04 (IV)(A))
Regarding claim 17, E-Spares discloses: an upholstery tool according to claim 1 wherein a neck (see Detail A in the annotated figure below) is at an angle β (see Detail B in the annotated figure below) positioned towards the rearward edge, but appears to be silent wherein the angle β is between 30° to 60°.

    PNG
    media_image6.png
    453
    547
    media_image6.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the angle β of the neck is between 30° to 60°, since such modification would involve a mere change in the size of the component. The motivation for doing so could provide an angle as desired by the user depending on the particular surface being used for user comfort and ergonomics during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 18, E-Spares discloses all the limitations as stated above in the rejections of claims 1 and 17, but appears to be silent wherein the angle β is between 40° to 50°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the angle β of the neck is between 40° to 50°, since such modification would involve a mere change in the size of the component. The motivation for doing so could provide an angle as desired by the user depending on the particular surface being used for user comfort and ergonomics during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 19, E-Spares discloses all the limitations as stated above in the rejections of claims 1 and 17-18, but appears to be silent wherein the angle β is 45°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the angle β of the neck is 45°, since such modification would involve a mere change in the size of the component. The motivation for doing so could provide an angle as desired by the user depending on the particular surface being used for user comfort and ergonomics during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 20, E-Spares discloses: an upholstery tool according to claim 4, wherein the first and second side portions are positioned generally midway between the forward and rearward portions (see annotated figure above having the first and second side portions (Detail O and P) are positioned generally midway between the forward and rearward portions (Detail M and N)) and wherein the first and second side portions are generally planar (see annotated figure above having the first and second side portions (Detail O and P) as generally planar), but appears to be silent but appears to be silent wherein at least one or both of the forward and rearward portions are generally curved.

    PNG
    media_image3.png
    494
    672
    media_image3.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein at least one or both of the forward and rearward portions are generally curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 21, E-Spares modified discloses: an upholstery tool according to claim 20 wherein a forward edge (see Detail Q in the annotated figure below) of the forward portion is curved, wherein a rearward edge (see Detail R in the annotated figure below) of the rearward portion, but appears to be silent that the forward portion is curved, the rearward portion is curved, and wherein the first and second inlet sections each have a greater surface area than the third inlet section.

    PNG
    media_image5.png
    494
    672
    media_image5.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein a leading edge of the forward portions is curved and a rearward edge of the rearward portions is curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
However, E-Spares modified appears to be silent wherein the first and second inlet sections each have a greater surface area than the third inlet section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the first and second inlet sections each have a greater surface area than the third inlet section, since such modification would involve a mere change in the size of the component. The motivation for doing so would be to increase the surface area of both inlets in order to allow the device to cover more area of the surface to be cleaned thus allowing the device to collect more debris during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 22, E-Spares modified discloses: an upholstery tool according to claim 20, the first inlet section is substantially linear (see annotated figure above Detail H (first inlet section) being substantially linear), wherein the second inlet section is substantially linear (see annotated figure above Detail I (second inlet section) being substantially linear), but appears to be silent wherein the first inlet section has a substantially uniform depth, and wherein the second inlet section has a substantially uniform depth.
However, the applicant fails to provide any criticality in having the specific depths provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the uniform depth of the first and second inlet section since such modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. The motivation for doing so would be to have the first and second inlet section has a substantially uniform depth in order to uniformly collect debris of the surface to be cleaned during operations. See MPEP 2144.04 (IV)(A))

Response to Arguments
Applicant's arguments filed on August 3, 2021 (“Remarks”) have been fully considered but they are not persuasive.
On pages 5-6, the applicant argues that the independent claim 1 recites a dirty air inlet including a first inlet section which terminates in peripheral bleed air inlets in the left and right edges, and a second inlet section which terminates in peripheral bleed air inlets in the left and right edges. In contrast, the side air inlets (J) of E-Spares are not located in the left and right edges of the tool surface (F, G). As shown in the annotated figure, of E-Spares above, the side air inlets (J) are located on side surfaces of the tool, not in the left and right edges (F, G) of the tool surface. The left and right edges referred to in claim 1 are stated as edges of the tool surface that faces a surface to be cleaned. The left and right-side surfaces of E-Spares do not face a surface to be cleaned. Therefore, the side air inlets of E-Spares are not in the left and right edges as claimed. 
The Examiner respectfully disagrees. In response, to the arguments the Examiner has annotated below a zoomed version of the annotated figure above in order to clarify the previous position of the Examiner and assist the applicant in the structure of the upholstery tool as taught by E-Spares. As shown in the rejection above, E-Spares teaches an upholstery tool comprising a body with three-dimensional structure having surfaces that include a forward, rearward, left, and right edges. As shown in the annotated figure below, the bleed air inlets (Detail J) are located in a left edge (Detail G) and a right edge (Detail F) which allows a portion of the first inlet section (Detail H)  and the second inlet section (Detail I)  to extend and terminate in the bleed air inlets, thus meeting the claim limitations. Furthermore, E-Spares discloses under “Description” that the upholstery tool is used on “vacuum cleaners” which are well known in the art to include a source of suction in order to collect debris and have the upholstery tool facing a surface to be cleaned, thus the tool surface (which include left and right edges) face a surface to be cleaned meeting the claim limitation.

    PNG
    media_image7.png
    892
    807
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    721
    690
    media_image8.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/26/2021

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723